DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4- is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed et al., US 2011/0306326 A1 (hereinafter “Reed”), in view of Kvm et al., US 2008/0250024 A1 (hereinafter “Kvm”).

As per claims 4, 11 and 12, Reed teaches:
obtaining context data (Reed ¶¶ 0063-66), where upload calculation Y is the context data; 
selecting at least one file from among files stored in the memory based on at least one of the context data or user profile data (Reed ¶ 0066), where files are selected based on upload calculation Y being equal or greater than the N parameter; and 
performing movement of the at least one file based on at least one of the context data or the user profile data (Reed ¶ 0006), where loading files from file storage to the cloud and deleting files from file storage is movement as claimed, 
wherein the movement of the at least one file comprises transmission of the at least one file to a cloud server (Reed ¶ 0066, “at step 96, the processor 14 executes an upload operation by and deletion of the at least one file in the memory of the electronic apparatus (Reed ¶ 0066, “At step 100, if the load operation has been completed successfully, the processor 14 deletes files in the file storage 16 of the mobile device 12”).

Reed, however, does not teach:
wherein the user profile data includes a priority for the at least one file which is based on a number of times that a user accesses the at least one file from among the files.

The analogous and compatible art of Kvm, however, teaches user profile data including a priority for the at least one file which is based on a number of times that a user accesses the at least one file from among the files (Kvm ¶¶ 0042-0045), where, e.g., Least Frequently Used is based on a number of times that the user access the file.

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Kvm with those of Reed to prioritize files for loading to the cloud and local deletion based on, e.g., the Least Frequently Used method of Kvm in order to free up additional memory capacity (Reed ¶ 0012).

As per claim 5, the rejection of claim 4 is incorporated, and Reed further teaches:
wherein the context data comprises at least one of sensor information, time information, location information, network information and information related to the memory (Reed ¶ 0063, “The symbol N represents the default setting that the user has previously entered as to when to upload the files on the mobile device 12 to the secure storage 32 on the cloud 24, e.g., backup the files every 7 days.”).

As per claim 6, the rejection of claim 4 is incorporated, and Reed further teaches:
wherein the transmission includes transmitting the at least one file to another memory over a wireless network, in response to determining that the electronic apparatus is able to connect to the wireless network (Reed ¶ 0026, 0031, 0033), where a mobile device connects to the authentication server via a wireless network.

As per claim 7, the rejection of claim 4 is incorporated, but Reed does not teach:
receiving the user profile data from the user of the electronic apparatus.

The analogous and compatible art of Kvm, however, teaches receiving a user selection of files that should be kept (Kvm ¶ 0045).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Kvm with those of Reed to prioritize files for loading to the cloud and local deletion based on, e.g., the Least Frequently Used method of Kvm in order to free up additional memory capacity (Reed ¶ 0012).

As per claim 8, the rejection of claim 4 is incorporated, and Reed further teaches:
comprising outputting to the user a message which indicates performance of movement (Reed ¶ 0065, “If the processor 14 of the mobile device 12 successfully executes the backup operation, at step 90, the processor 14 sends a notification message to the user of the mobile device 12 to inform the user that the backup operation has been successfully completed.”).

As per claim 9, the rejection of claim 4 is incorporated, and Reed further teaches:
comprising outputting to the user a message confirming whether to move the at least one file, when the at least one file is to be moved.

As per claim 10, the rejection of claim 4 is incorporated, and Reed further teaches:
wherein the context information includes information related to the memory relates to a remaining storage space of the memory of the electronic apparatus, and network information including network connection status indicates whether the electronic apparatus is connected to a predetermined network (Reed ¶ 0063, “Although the symbol N in this example is defined as the number of days, the timing of the upload can also be set in other time units, such as by hours, by week, by a ratio of available memory capacity on the file storage of the mobile device 12, and other time units.”).

As per claim 11, the rejection of claim 4 is incorporated, but Reed does not teach:
wherein the user profile data further comprises user selection information related to a user selection of whether to move files stored in the memory of the electronic apparatus.

The analogous and compatible art of Kvm, however, teaches receiving a user selection of files that should be kept (Kvm ¶ 0045).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Kvm with those of Reed to prioritize files for loading to the cloud and local deletion based on, e.g., the Least Frequently Used method of Kvm in order to free up additional memory capacity (Reed ¶ 0012).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159